Citation Nr: 0905365	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed hearing 
loss.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to service connection for a claimed skin 
condition, to include as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO.  

In November 2008, the veteran, accompanied by his attorney, 
testified at a hearing before the undersigned Veteran's Law 
Judge in Washington, DC.  A transcript of these proceedings 
has been associated with the veteran's claims file.  

The issues of service connection for PTSD and a skin disorder 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The currently demonstrated noise-induced bilateral hearing 
loss and tinnitus are shown as likely as not to be due to the 
exposure to loud noise that began while the veteran was 
serving on active duty in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss and 
tinnitus are due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the service treatment record shows that 
the veteran entered service with "NORMAL" ears.  He was 
treated for a right ear ache in October 1967.  At the time of 
his separation examination in November 1967, he reported 
having or having had "RUNNING EARS."  

Audiometric testing was not performed in connection with the 
separation examination, but his hearing acuity was noted to 
be "15/15" in each ear for both whispered and spoken voice.  

The recent VA examination in April 2006 showed that the 
veteran had a history of noise exposure both in service and 
thereafter in connection with his work in a factory.  The 
hearing testing revealed that he had a mild sensorineural 
hearing loss in the right ear and a mild to moderate 
sensorineural hearing loss in the left ear.  The veteran also 
reported having noticed tinnitus for twenty years.  

The VA examiner opined that the hearing loss and tinnitus 
were noise induced.  The audiometric testing identified three 
frequency levels with decibel losses higher than 26 in the 
right ear and four such frequency levels on the left.  The VA 
examiner determined that the hearing loss and tinnitus began 
after service because three hearing tests in service were 
normal.  

At his recent hearing, the veteran testified that he had been 
exposed to loud noise while working around and flying in 
helicopters without ear protection during his service in the 
Republic of Vietnam.  He also reported having some noise 
exposure with his employment after service, but added that he 
wore ear protection while on the job.  

Based on its review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran's bilateral sensorineural hearing loss and tinnitus 
as likely as not are due to excessive noise exposure during 
his period of active service.  

Significantly, the recent VA examination noted that the 
conditions were noise induced.  While the VA examiner opined 
that the hearing loss and tinnitus began after service, she 
did not address the fact that audiometric testing was not 
performed at the separation examination or that the veteran 
had documented ear-related complaints during service.  As 
such, the Board finds that this statement by the VA examiner 
is of limited probative value or weight for the purpose of 
deciding this appeal.  

On the other hand, given the clear evidence of sustained 
noise exposure beginning with the veteran's service in the 
Republic of Vietnam, and the likely noise-related etiology of 
the demonstrated hearing disability and tinnitus, the Board 
cannot find that the evidence preponderates against the 
veteran's claim in this case.  

Thus, in resolving all reasonable doubt in favor of the 
veteran, service connection for the bilateral sensorineural 
hearing loss and tinnitus is warranted.  



ORDER

Service connection for the bilateral sensorineural hearing 
loss and tinnitus is granted.  



REMAND


Here, the Board notes that the veteran's representative, on 
two occasions in, in August 2006 and November 2008, 
identified VA treatment records that have not been associated 
with the veteran's claims file.  

Specifically, the veteran's representative indicated that 
medical records from the Clarksburg VA Medical Center dated 
from May 27, 2005 to July 5, 2006, and from Louis A. Johnson 
VA Medical Center dated from February 1, 2001 to September 
25, 2008, are in his possession and could be sent to VA upon 
request.  

The Board notes that these records have not been associated 
with the veteran's claims file.  Upon remand, the RO should 
attempt to obtain these records.  
 
The veteran should also be afforded an opportunity to submit 
any other records or opinions pertinent to his claims that 
have not already been associated with the veteran's claims 
file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Upon remand, therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, the remaining issues are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since service for his claimed conditions.  
This should include records from the 
Clarksburg VA Medical Center dated from 
May 27, 2005 to July 5, 2006, and from 
Louis A. Johnson VA Medical Center dated 
from February 1, 2001 to September 25, 
2008.  

The veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's remaining 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


